Citation Nr: 1228393	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO declined to reopen a previously denied claim of service connection for tinnitus.  The RO reopened the claim in a February 2010 statement of the case.  

However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issue has therefore been recharacterized as above.

In July 2011 the Veteran withdrew his request for a Board hearing at the RO.  See 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied the Veteran's claim of service connection for tinnitus on the grounds that there was no current diagnosis; the Veteran had failed to report for an examination.

2.  The Veteran appealed the denial and reported for a rescheduled examination; the denial of service connection for tinnitus was confirmed in a September 2007 statement of the case (SOC) on the grounds that no nexus to service was shown.  The SOC and the evidence considered therein dated back to the October 2006 decision, and the denial became final in October 2007.

3.  Evidence received since the October 2006 was previously considered by agency decision makers, is cumulative or redundant of evidence already of record, or does not raise a reasonable possibility of substantiating the claim of service connection. 


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for tinnitus have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter included notice regarding the basis of the prior denial and the need for new and material evidence to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and all identified post service treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in February 2009 in connection with a claim for increased evaluation for hearing loss; the duty to examine is not triggered until after a previously denied claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence relevant to the appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection was initially denied because no nexus to service was established; there was no tinnitus noted in service, and the evidence of record did not establish a relationship to service based on medical opinion or continuity of symptomatology.  At the time of the October 2006 denial of service connection, the evidence, to include that submitted or obtained with regard to issuance of the September 2007 SOC, consisted of a DD Form 214 showing service with an artillery unit, service treatment record showing no complaints of or treatment for tinnitus, private medical records showing treatment for hearing problems but not tinnitus, and a VA examination report dated in August 2007 which concluded that tinnitus began years after service and hence was not related to service.  Additionally, the record reflected several relevant statements from the Veteran.  In June 2006, he alleged that tinnitus had been present "since his active duty time."  At the August 2007 VA examination, he reported that tinnitus began in the 1980's, which would be at least five years after his 1975 separation.

Since October 2006, a VA examination dated in February 2009 has been associated with the claims file.  The examiner noted the previously reported 1980's onset of tinnitus, but made no independent inquiry, and it does not appear the Veteran made any new statement regarding the onset of tinnitus at that time.  In June 2009, the Veteran stated that his "ears have been ringing since my active duty service time with the artillery unit and I have just attempted to live with it."

The February 2009 examination is new to the extent that it had been performed in October 2006.  However, the sole information in it related to tinnitus merely repeats the statement made in connection with the earlier August 2007 examination.  The tinnitus evidence, that part of the examination which is relevant, is not new.  Further, as the statement shows that tinnitus began five years after service, it fails to raise any reasonable possibility of substantiating the claim.  The February 2009 examination cannot serve to reopen the claim.

The only other evidence added to the file since the October 2006 decision consists of the Veteran's statement in June 2009 that tinnitus had been present since service.  That portion specifying service with an artillery unit is redundant of the previously considered DD Form 214, and the remainder is a practically verbatim repeat of the allegation made in June 2006.  It is not new.  Further, the allegation was considered in connection with the earlier claim.  The statement is listed among the evidence, and the adjudicator made the specific finding that there was no continuity or chronicity shown since discharge.  While the statement taken alone addresses the unestablished fact of a nexus, and would raise the reasonable possibility of substantiating the claim, and hence is material, it is not new.

As no new and material evidence has been received, reopening of the previously denied claim of service connection for tinnitus is not warranted.  The preponderance of evidence is against the claim, and there is no doubt to be resolved.



ORDER

Reopening of the previously denied claim of service connection for tinnitus denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


